 
 
I 
108th CONGRESS 2d Session 
H. R. 5350 
IN THE HOUSE OF REPRESENTATIVES 
 
October 8, 2004 
Mr. Udall of New Mexico introduced the following bill; which was referred to the Committee on Energy and Commerce 
 
A BILL 
To amend the Public Health Service Act to authorize grants for the integration of innovative curricula on nutrition in medical education, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Enhancing Nutrition in Medical Education Act of 2004.  
2.Medical school nutrition programsPart E of title VII of the Public Health Service Act (42 U.S.C. 294n et seq.) is amended by adding at the end the following: 
 
3Medical school nutrition programs 
775.Grants for medical school nutrition programs 
(a)AuthorizationThe Secretary may award grants to accredited schools of medicine to integrate innovative curricula on nutrition into medical education. 
(b)FocusThe Secretary shall ensure that innovative curricula on nutrition developed and implemented under this section focus on preventive health measures, including the following: 
(1)Education on the causes, treatment, and prevention of obesity. 
(2)Office education and counseling to ensure appropriate diet for mostly healthy people. 
(3)Prevention and treatment of common nutritional deficiencies. 
(4)Appropriate and inappropriate use of herbs and supplements. 
(5)Office recognition and treatment of common eating disorders. 
(6)Identification of special dietary needs, eating disorders, and appropriate routes of referral for medical nutrition therapy. 
(c)Use of fundsThe Secretary may not make a grant under subsection (a) unless the school of medicine involved agrees to expend the grant— 
(1)to develop innovative curricula on nutrition in accordance with subsection (d); 
(2)to integrate such curricula, to the maximum extent possible, into each year of a student’s medical education at the school, including with respect to preclinical and clinical training; and 
(3)to evaluate the results achieved with such curricula.  
(d)Multidisciplinary planning committee 
(1)EstablishmentA school of medicine receiving a grant under this section shall establish a multidisciplinary planning committee to develop the innovative curricula on nutrition to be integrated into the school’s medical education. 
(2)MembershipThe members of a multidisciplinary planning committee under this subsection— 
(A)shall include individuals who will be responsible for implementing the proposed curricular changes within the fields and disciplines of the school’s medical education program; and 
(B)should include representatives of fields and disciplines outside of the school’s medical education program, such as nursing, nutrition, and public health. 
(e)DurationEach grant under this section shall be for a period of 2 years. 
(f)Maximum amountThe Secretary may not make a grant to any school under this section in an amount that exceeds— 
(1)$50,000 for any fiscal year; or 
(2)a total of $100,000. 
(g)Application 
(1)In generalTo seek a grant under this section, a school of medicine shall submit an application at such time, in such manner, and containing such information as the Secretary may require. 
(2)ContentsAt a minimum, an application submitted under paragraph (1) shall include the following: 
(A)A description of the following: 
(i)The expertise in nutrition of the school’s course directors and faculty members. 
(ii)The objectives of the program to be carried out with the grant. 
(iii)The projected impact of the program to be carried out with the grant. 
(iv)Any barriers to development or implementation of innovative curricula on nutrition at the school of medicine. 
(v)Strategies for overcoming each such barrier. 
(vi)The school’s ability to sustain innovative curricula adopted and implemented with the grant beyond the term of the grant.  
(B)A budget proposal for expending funds under the grant. 
(C)Letters of support for the application from the dean, and the associate dean for education, of the school of medicine. 
(h)ReportNot later than the end of the 2-year period described in subsection (e) for a grant, the school of medicine receiving the grant shall submit a report to the Secretary. Such report shall include a description of the innovative curricula on nutrition developed by the school and the results achieved through the use of such curricula. 
(i)DisseminationNot later than 1 year after the end of the 2-year period described in subsection (e) for all grants awarded under this section, the Secretary shall— 
(1)prepare a consolidated report on the innovative curricula on nutrition developed by grantees under this section and the results achieved through the use of such curricula; and 
(2)disseminate such report to schools of medicine. 
(j)DefinitionIn this section, the term accredited means accredited by the Liaison Committee on Medical Education.  
(k)Authorization of appropriations 
(1)In generalTo carry out this section, there is authorized to be appropriated $4,500,000 for the period of fiscal years 2005 through 2006. 
(2)AdministrationOf the amounts authorized to be appropriated under this section, the Secretary may use not more than $500,000 for costs associated with administration of this section.. 
 
